DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 27, 32, 33, and 38-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (6,129,735).  Okada et al. disclose, at least in figures 11 and 13-16 and col. 13, line 25 to col. 15, line 13; an ultrasonic surgical instrument (4), comprising: (a) an ultrasonic blade (29) configured to apply an ultrasonic energy; (b) a clamp arm (41) extending along an arm axis and movably mounted relative to the ultrasonic blade, including: (i) a distal arm end portion, (ii) a proximal arm end portion, (iii) a lower arm surface extending from the distal arm end portion toward the proximal arm end portion and facing toward the ultrasonic blade, (iv) an upper arm surface extending from the distal arm end portion toward the proximal arm end portion and positioned opposite

Okada et al. also disclose an ultrasonic surgical instrument (4), comprising: (a) an ultrasonic blade (29) configured to apply an ultrasonic energy; (b) a clamp arm (41) movably mounted relative to the ultrasonic blade and having a lower arm surface facing toward the ultrasonic blade; (c) a clamp pad (76) positioned on the lower arm surface of the clamp arm facing toward the ultrasonic blade such that the clamp pad is configured to compress tissue against the ultrasonic blade; and (d) at least one tab (52 or 52c) extending from the clamp arm and engaged with the clamp pad to thereby retain the clamp pad relative to the clamp arm, wherein the at least one tab is configured to be bent (when it is formed of stainless steel, according to col. 14, lines 36-39)  to disengage the clamp pad and release the clamp pad relative to the clamp arm, wherein the at least one tab engaged with the clamp pad is bent around at least a portion of the clamp pad (as shown in fig. 16), wherein the clamp pad defines an outer periphery, and wherein the at least one tab includes a plurality of tabs (proximal and distal portions of 52c, as shown in fig. 16) bent around the outer periphery of the clamp pad, wherein the plurality of tabs are bent inwardly toward each other to thereby retain the clamp pad 
Okada et al. further disclose an ultrasonic surgical instrument, (4) comprising: (a) an ultrasonic blade (29) configured to apply an ultrasonic energy; (b) a clamp arm  (41) movably mounted relative to the ultrasonic blade; (c) a carrier (52 or 52c) removably inserted into the clamp arm; and (d) a clamp pad (76) removably inserted into the carrier and facing toward the ultrasonic blade such that the clamp pad is configured to compress tissue against the ultrasonic blade, wherein the carrier secures the clamp pad relative to the clamp arm, wherein the clamp arm further includes a plurality of slots (e.g., at 72 , 75a, and the proximal portion of 75, as shown in fig. 14 and 16), the carrier further includes a plurality of extensions, and wherein the plurality of slots are configured to respectively receive the plurality of extensions for securing the clamp pad relative to the clamp arm (adjacent to 75C and at 72, via screw 71, as shown in fig. 16).

Claims 27-31 and 34-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichmann et al. (10,856,896).  Eichmann et al. disclose, at least in figures 1, 2, and 12A-14 and col. 11, line 37 to col. 12, line 53;  an ultrasonic surgical instrument, comprising: (a) an ultrasonic blade (79) configured to apply an ultrasonic energy; (b) a clamp arm (combination of 60a, 60b, and 56d) extending along an arm axis and movably mounted relative to the ultrasonic blade, including: (i) a distal arm end  by the clamp pad.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mastri et al. (6,024,750) teach an ultrasonic surgical instrument.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771